DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shape of the square” in claim 4 and “a groove is formed from an end surface of the toothbrush handle in a longitudinal direction thereof, and a fine-sized hole is formed between the groove and a surface of the toothbrush handle, and fragrance material is filled in the groove, and an open portion of the groove is sealed after the fragrance material is filled in the groove during the manufacture of the toothbrush handle.” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the second bristles are bristles placed inside the first bristles”.  The term “inside” makes the claim considered indefinite and is rejected due to the examiners understanding of the claim language and specifications that the second bristles are not disposed within each of the first bristle bundle.  If the applicant intended for the claim to mean the second bristle bundles are arranged in between the first bristles bundles, the claim language does not support this disclosure.  For examination purposes, the examiner will interpret “inside” as “in between”.
Regarding Claim 2 & 9, the limitation “arranged in four directions” is not clearly defined by the claim, the specification and drawings do not provide a standard for ascertaining what direction or the intended configuration of four directions, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the four directions are up, down, left right, or diagonal, or any other combination.  For examination purposes, the term “arranged in four directions” is interpreted as four diagonal directions.   
Claim 10 states the limitation of “two-line bristles”.  The limitation is rejected for not clearly being defined by the claim, specifications, and drawings.  The claim is so indefinite as to require speculation on part of the examiner.  The examiner cannot determine the intended meaning of the two line bristle.  Examiner could interpret the two line bristle as second line of bristle bundles or the first bristles with different hair lengths or the orientation of the bristle bundles.  Due to the indefiniteness of the claim, no art can be applied at this time.
Claims 3-6 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (5,459,899).
Regarding Claim 1, Bauer teaches A toothbrush (Ref. 10, Fig. 1, [Col. 2, Line 12-14]) comprising: 
a toothbrush handle (Ref. 12, Fig. 1, [Col. 2, Line 14-15]); 
a supporting part (Fig. 1 annotated below) connected to the toothbrush handle (Fig. 1); and 
a toothbrush head (Ref. 14, Fig. 1, [Col. 2, Line 15-16]) having first bristles (Ref. 16, Fig. 1B, [Col. 2, Line 23]) and second bristles (Fig. 1a annotated below, [Col. 2, Line 24]) which are formed on the supporting part (Fig. 1), 
wherein the second bristles are bristles placed inside the first bristles (Fig. 1a-1b, shows the second bristles in between the first bristle bundles) , the first bristles are outermost bristles (Fig. 1b shows the first bristles (16) are the outermost bristles), the length of the second bristles is 70% or less of the length of the first bristles (Based upon fig. 1b the length of the second bristles is equivalent to Ref. 18 and is shorter than the first bristles), and, when the first bristles are inserted between the teeth from the inside of the teeth (Fig. 7), at least one of the first bristles passes the space between teeth and then protrudes to the outside of the teeth (Fig. 7), the first bristle located on an end (See Fig. 7 annotated below) among the first bristles enters a back of a molar (Fig. 7), a horizontal brushing operation (fig. 7) causes the first bristles to be inserted between the teeth and the gum (Fig. 7, [Col. 3, Line 14-19]), thus removing foreign material between the teeth and the gum ([Col. 3, Line 20-23]), and the first bristle surrounds a top, an inner surface, and an outer surface of the tooth at once (Fig. 8).  
Using the teachings and suggestion of Bauer with the figures and specifications, it would have been obvious to one of ordinary skill in the art to configure the second bristles to be 70% or less of the length of the first bristles to help engage all surfaces of the teeth while brushing as shown in figures 7 and 8.  

    PNG
    media_image1.png
    285
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    323
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    303
    277
    media_image3.png
    Greyscale


Regarding Claim 2, Bauer teaches the limitations of claim 1, as described above, but Bauer fails to explicitly teach bristles with a length of 50% or less of the length of the first bristle are arranged in four directions from at least one of the first bristles.  An embodiment of Bauer teaches wherein only bristles each having a length which is 50% or less of the length of the first bristle (Fig. 5b-c shows the bristles have a shorter length) are arranged in four directions from at least one of the first bristles (Fig. 5a-c shows at least one of the first middle bristles has shorter bristles in four directions from it).  Using the teachings of the embodiment of Bauer, it would have been obvious to one of ordinary skill in the art to configure the bristles length at 50% or less to help engage all surfaces of the teeth while brushing.

Regarding Claim 5, Bauer teaches the limitations of claim 1, as described above and further teaches wherein an empty space is present between the first bristles (Fig. 1A shows empty space between first bristles (16)), the second bristles are arranged on a longitudinal imaginary line corresponding to the empty space (Fig. 1A annotated above shows the second bristles are formed in a longitudinal line in the empty spaces), and the first bristles and the empty space are alternately arranged (Fig. 1A and Fig. 1C).

Regarding Claim 8, Bauer teaches a toothbrush (Ref. 10, Fig. 1, [Col. 2, Line 12-14]) comprising: 
a toothbrush handle (Ref. 12, Fig. 1, [Col. 2, Line 14-15]); 
a supporting part (Fig. 1 annotated below) connected to the toothbrush handle (Fig. 1); and 
a toothbrush head (Ref. 14, Fig. 1, [Col. 2, Line 15-16]) having first bristles (Ref. 16, Fig. 1B, [Col. 2, Line 23]) and second bristles (Fig. 1a annotated below, [Col. 2, Line 24]) which are formed on the supporting part (Fig. 1), 
wherein the first bristles and the second bristles are alternately arranged (Fig. 1a-1c, shows the second bristles alternately arranged with the first), the length of second bristles is 70% or less of the length of the first bristles (Based upon fig. 1b the length of the second bristles is equivalent to Ref. 18 and is shorter than the first bristles),, and, when the first bristles are inserted between the teeth from the inside of the teeth (Fig. 7), at least one of the first bristles passes the space between teeth and then protrudes to the outside of the teeth (Fig. 7), the first bristle located on an end (See Fig. 7 annotated below) among the first bristles enters a back of a molar (Fig. 7), at least one of the first bristles is bent at an angle of 70 degrees or more when brushing the teeth ([Col. 2, Line 47-55] Describes the first bristles are capable of being bent therefore the bristles would be able to be bent at angle of 70 degrees or more when applying appropriate pressure during brushing), and then hits foreign material between the teeth with a bending force (Col. 3, Line 32-37) or is3Attorney Docket No.: KCO00170IW inserted between the teeth (Fig. 7), thus removing the foreign material [Col. 2, Line 47-55]. 
Using the teachings and suggestion of Bauer with the figures and specifications, it would have been obvious to one of ordinary skill in the art to configure the second bristles to be 70% or less of the length of the first bristles to help engage all surfaces of the teeth while brushing as shown in figures 7 and 8.  

    PNG
    media_image1.png
    285
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    323
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    303
    277
    media_image3.png
    Greyscale


Regarding Claim 9, Bauer teaches the limitations of claim 8, as described above, but Bauer fails to explicitly teach bristles with a length of 50% or less of the length of the first bristle are arranged in four directions from at least one of the first bristles.  An embodiment of Bauer teaches wherein only bristles each having a length which is 50% or less of the length of the first bristle (Fig. 5b-c shows the bristles have a shorter length) are arranged in four directions from at least one of the first bristles (Fig. 5a-c shows at least one of the first middle bristles has shorter bristles in four directions from it).  Using the teachings of the embodiment of Bauer, it would have been obvious to one of ordinary skill in the art to configure the bristles length at 50% or less to help engage all surfaces of the teeth while brushing.

Regarding Claim 11, Bauer teaches the limitations of claim 8, as described above, and further teaches wherein an empty space (Fig. 1a-c shows empty spaces between each bristle bundles) or a third bristle having a length which is 70% or less of that of the first bristle is present between the first bristles in a widthwise direction of the toothbrush head (fig. 1A shows empty spaces between the first bristles (16) in a widthwise direction).

Regarding Claim 12, Bauer teaches a toothbrush head (Ref. 14, Fig. 1, [Col. 2, Line 15-16]) comprising: 
a supporting part (Fig. 1 annotated below); and 
first bristles (Ref. 16, Fig. 1B, [Col. 2, Line 23]) and second bristles (Ref. 18, Fig. 1b-1c, [Col. 2, Line 24]) formed on the supporting part  (Fig. 1), 
wherein the first bristles and the second bristles are alternately arranged (Fig. 1c shows the first and second bristles alternately arranged) , the length of the second bristles is 70% or less of the length of the first bristles (Based upon fig. 1b the length of the second bristles is equivalent to Ref. 18 and is less than 70% of the length of the first), and, when the first bristles are inserted between the teeth from the inside of the teeth (Fig. 7), at least one of the first bristles passes the space between teeth and then protrudes to the outside of the teeth (Fig. 7), the first bristle located on an end (See Fig. 7 annotated below) among the first bristles enters a back of a molar (Fig. 7),  at least one of the first bristles is bent at an angle of 70 degrees or more when brushing the teeth ([Col. 2, Line 47-55] Describes the first bristles are capable of being bent therefore the bristles would be able to be bent at angle of 70 degrees or more when applying appropriate pressure during brushing), and then hits foreign material between the teeth with a restoring force, thus removing the foreign material [Col. 2, Line 47-55].  Bauer teaches a flexible bristle brushes are made of synthetic or natural fibers that clean in between the teeth and act as picking, flossing and cleaning the spaces between and around the teeth when the bristles come into contact ([Col. 3, Line 18-25]). Using this teaching, it would have been obvious to one of ordinary skill in the art the material used for the bristle would allow the bristles to be elastic and generate some restoring force that is able to assist in the cleaning of foreign material when come in contact.  

    PNG
    media_image1.png
    285
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    323
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    303
    277
    media_image3.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claims 1, 2, 5, 8, 9, 11, and 12 above, and further in view of Binet (2009/0013489).
Regarding Claim 3, Bauer teaches the limitations of claim 1, as described above, and further teaches the second bristle has a length which is 42% or less of the length of the first hair, and 50% or less of the length of the second hair (Fig. 1c shows the length of the second bristle has a shorter length and one of ordinary skill in the art would be able to configure the length as 50% or less of the second hair or 42% or less than the first hair), and 
at least one of the first bristles is bent at an angle of 70 degrees or more when brushing the teeth ([Col. 2, Line 47-55] Describes the first bristles are capable of being bent therefore the bristles would be able to be bent at angle of 70 degrees or more when brushing teeth depending on pressure applied), and then hits foreign material between the teeth with a bending force or is3Attorney Docket No.: KCO00170IW inserted between the teeth (Fig. 7), thus removing the foreign material [Col. 2, Line 47-55].  
Bauer fails to explicitly teach the first bristle comprises a double bristle structure including a first hair and a second hair.  Binet teaches a toothbrush with bristles with different lengths and can be considered analogous art because it is within the same field of endeavor. Binet further teaches, wherein the first bristle comprises a double bristle structure (Ref. 12, Fig. 2, [0048]) including a first hair (Ref. 14, Fig. 2, [0048]) and a second hair (Ref. 13, Fig. 2, [0048]) having a length shorter than that of the first hair (Fig. 2).  Binet further teaches a benefit thereof to provide improved cleaning to interproximal spaces of teeth [0003].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first bristle, as taught by Bauer, with a double bristle structure, as taught by Binet, to improve cleaning of interproximal spaces of teeth.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claims 1, 2, 5, 8, 9, 11, and 12 above, and further in view Trentini (FR 2587183 A1).
Regarding Claim 4, Bauer teaches the limitations of claim 1, as described above, and further teaches at least one third bristle (Ref. 18, fig. 1A and 1C) having a length which is 70% or less of the length of the first bristle (Fig. 1C shows that the length of the third bristle is 70% or less of the length of the first) wherein the first bristles and the third bristle are alternately arranged (Fig. 1A) and the second bristles are arranged inside the first bristles and the third bristle (Fig. 1A, annotated above).
Bauer fails to explicitly teach the first and third bristles alternately arranged while forming the shape of a circle, ellipse, or square.  Trentini teaches a toothbrush with bristles of different heights and can be considered analogous art because it is within the same field of endeavor.  Trentini teaches wherein the first bristles and the third bristle are alternately arranged while forming the shape of a circle, ellipse, or square (Fig. 3 and Fig. 4 show the shape of a circle and ellipse).  Therefore, it would have been obvious to one of ordinary skill in the art to arrange the bristles, as taught by Bauer, in an ellipse, as taught by Trentini, to perform the same function of cleaning teeth with different length bristles.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claims 1, 2, 5, 8, 9, 11, and 12 above, and further in view Gatzemeryer (2008/0141476).
Regarding Claim 6, Bauer teaches the limitations of claim 1, as described above, and further teaches a fine-sized hole (See annotated fig. 1 below) formed between the groove and a surface of the toothbrush handle.
Bauer fails to explicitly teach wherein a groove is formed from an end surface of the toothbrush handle in a longitudinal direction thereof, and a fine-sized hole is formed between the groove and a surface of the toothbrush handle, and fragrance material is filled in the groove, and an open portion of the groove is sealed after the fragrance material is filled in the groove during the manufacture of the toothbrush handle.  The claim language of claim 6 is interpreted as a product by process claim (MPEP 2113 I-III).  Gatzemeryer teaches a toothbrush and can be considered analogous art because it is within the same field of endeavor.  Gatzemeryer teaches that sockets can be formed into one or both ends of the handle of the toothbrush handle filled with fragrance [0049] and shows art that teaches the limitations of the structure of the claim.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toothbrush handle, as taught by Bauer, with sockets filled with fragrance, as taught by Gatzemeryer, to have increased functionality of providing various aromas for the user.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the sockets into a groove since such a modification is merely an alternate equivalent structure to allow the holding a volume of fragrance.  

    PNG
    media_image4.png
    501
    856
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stofko (2012/0324668), Edelstein (2011/0125677), Pavone (2003/0131433), Giuliani (5,305,492), Papas (4,268,933), Haije (3,678,528), and Hickes (1,901,646) teach toothbrushes with bristles and can be considered analogous art because it is within the same field of endeavor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723